DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1
Line 3 – back corner face
Line 6 – front corner face
Claim 6
Line 2 – a first middle wall
Line 4 – a second middle wall
Claim 11
Line 4 – back corner face
Line 6 – front corner face
Claim 13
Line 3 – back corner face
Line 6 – front corner face
Claim 20
Line 2 – a first middle wall
Line 4 – a second middle wall
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 – it is unknown if the drawings show a back corner face or a front corner face as the specification has not set these elements forth
Claim 6 – it is unknown if the drawings show a first and a second middle wall as the specification has not set these elements forth
Claim 11 – it is unknown if the drawings show a back corner face or a front corner face as the specification has not set these elements forth
Claim 13 – it is unknown if the drawings show a back corner face or a front corner face as the specification has not set these elements forth
Claim 20 – it is unknown if the drawings show a first and a second middle wall as the specification has not set these elements forth
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 11-14 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent # 8,484,931 to Gleeson.
Regarding claim 1, as best understood, Gleeson teaches in Figures 10, 11 and 15 [Figure 11 annotated below], a corner assembly (6’) [joining strip (Column 5, Line 20)], the corner assembly comprising: a first leg (A) intersecting a second leg (B) at a back corner face (C), the first leg (A) having a first length and the second leg (B) having a second length, and the first leg (A) and the second leg (B) each formed of a hygienic material [aluminum (Columns 8-9, Lines 66-2)] resistant to bacteria; a third leg (D) intersecting a fourth leg (E) at a front corner face (F), the third leg (D) having a third length and the fourth leg (E) having a fourth length, the first length is longer than the third length, the second length is longer than the fourth length, and the third leg (D) and fourth leg (E) each formed of a hygienic material [aluminum (Columns 8-9, Lines 66-2)] resistant to bacteria; and a plurality of openings (G and H) arranged and sized to receive a plurality of panels (2) (Column 3, Lines 9-10), the plurality of openings (G and H) comprising: a first opening (G) defined by the first leg (A) and the third leg (D), the first opening (G) is arranged and sized to receive a first panel (2) of the plurality of panels, and a second opening (H) defined by the second leg (B) and the fourth leg (E), the second opening (H) is arranged and sized to receive a second panel (2) of the plurality of panels. Note: The Examiner finds in the preamble “for a wall system configured to be installed as part of a hygienic hospital environment” to be a recitation of the intended use of the claimed invention. The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Gleeson teaches the corner assembly is made from a hygienic material [aluminum (Columns 8-9, Lines 66-2)], it would be appropriate for use in a hygienic hospital environment.

    PNG
    media_image1.png
    353
    487
    media_image1.png
    Greyscale

Regarding claim 2, Gleeson teaches the hygienic material is aluminum (Columns 8-9, Lines 66-2). Note: Gleeson does not teach the aluminum is extruded. However, the claims are for the assembly and not the method by which it is produced. The Patentability lies within the assembly and not the method.
Regarding claim 4, Gleeson teaches the first and second panels are adjustable (Column 4, Lines 28-30).
Regarding claim 5, Gleeson teaches in Figure 11 [annotated above], the front corner face (F) consists of a first front planar surface of the third leg (D) and a second front planer surface of the fourth leg (E) intersecting the first front planer surface of the third leg (D).
Regarding claim 6, as best understood, Gleeson teaches in Figure 11 [annotated above], a first middle wall (J) intersecting each of the first leg (A) and the third leg (D) perpendicularly, and a second middle wall (K) interesting each of the second leg (B) and the fourth leg (E) perpendicularly.
Regarding claim 11, as best understood, Gleeson teaches in Figures 10, 11 and 15 [Figure 11 annotated above], a corner (6’) [joining strip (Column 5, Line 20)] and panel (2) (Column 3, Lines 9-10) system, the corner and panel system comprising: a corner assembly (6’) comprising: a first leg (A) intersecting a second leg (B) at a back corner face (C), the first leg (A) having a first length and the second leg (B) having a second length, a third leg (D) intersecting a fourth leg (E) at a front corner face (F), the third leg (D) having a third length and the fourth leg (E) having a fourth length, the first length is longer than the third length, the second length is longer than the fourth length, and a plurality of openings (G and H) arranged and sized to receive a plurality of panels (2) (Column 3, Lines 9-10), the plurality of openings (G and H) comprising: a first opening (G) defined by the first leg (A) and the third leg (D), the first opening (G) is arranged and sized to receive a first panel (2) of the plurality of panels, and a second opening (H) defined by the second leg (B) and the fourth leg (E), the second opening (H) is arranged and sized to receive a second panel (2) of the plurality of panels. Note: The Examiner finds in the preamble “for a wall system configured to be installed as part of a hygienic hospital environment” to be a recitation of the intended use of the claimed invention. The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Gleeson teaches the corner assembly is made from a hygienic material [aluminum (Columns 8-9, Lines 66-2)], it would be appropriate for use in a hygienic hospital environment.
Regarding claim 12, Gleeson teaches in Figure 11 [annotated above], an edge of the first panel (2, Fig 15) is sealed [the edge of the panel is unexposed] by the first leg (A) and the third leg (D), and an edge of the second panel (2, Fig 15) is sealed [the edge of the panel is unexposed] by the second leg (B) and the fourth leg (E).
Regarding claim 13, as best understood, Gleeson teaches in Figures 10, 11 and 15 [Figure 11 annotated above], a corner assembly (6’) [joining strip (Column 5, Line 20)], the corner assembly comprising: a first leg (A) intersecting perpendicularly a second leg (B) at a back corner face (C) to form a first right-angle interface at the back corner face (C), and the first leg (A) and the second leg (B) each formed of a hygienic material [aluminum (Columns 8-9, Lines 66-2)] resistant to bacteria; a third leg (D) intersecting perpendicularly a fourth leg (E) at a front corner face (F) to form a second right-angle interface at the front corner face (F), and the third leg (D) and fourth leg (E) each formed of a hygienic material [aluminum (Columns 8-9, Lines 66-2)] resistant to bacteria; and a plurality of openings (G and H) arranged and sized to receive a plurality of panels (2) (Column 3, Lines 9-10), the plurality of openings (G and H) comprising: a first opening (G) defined by the first leg (A) and the third leg (D), the first opening (G) is arranged and sized to receive a first panel (2) of the plurality of panels, and a second opening (H) defined by the second leg (B) and the fourth leg (E), the second opening (H) is arranged and sized to receive a second panel (2) of the plurality of panels. Note: The Examiner finds in the preamble “configured to be installed as part of a hygienic hospital environment” to be a recitation of the intended use of the claimed invention. The intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Since Gleeson teaches the corner assembly is made from a hygienic material [aluminum (Columns 8-9, Lines 66-2)], it would be appropriate for use in a hygienic hospital environment.
Regarding claim 14, Gleeson teaches in Figure 11 [annotated above], the first opening (G) is arranged and sized to receive the first panel (2) such that an entirety of an edge of the first panel (2, Fig 15) is sealed [the edge of the panel is unexposed] by the first leg (A) and the third leg (D), and the second opening (H) is arranged and sized to receive the second panel (2) such that an entirety of an edge of the second panel (2, Fig 15) is sealed [the edge of the panel is unexposed] by the second leg (B) and the fourth leg (E).
Regarding claim 18, Gleeson teaches in Figure 11 [annotated above], a first length of the first leg (A) is longer than a third length of the third leg (D), and a second length of the second leg (B) is longer than a fourth length of the fourth leg (E).
Regarding claim 19, Gleeson teaches in Figure 11 [annotated above], the front corner face (F) consists of a first front planar surface of the third leg (D) and a second front planer surface of the fourth leg (E) intersecting the first front planer surface of the third leg (D).
Regarding claim 20, as best understood, Gleeson teaches in Figure 11 [annotated above], a first middle wall (J) intersecting each of the first leg (A) and the third leg (D) perpendicularly, and a second middle wall (K) interesting each of the second leg (B) and the fourth leg (E) perpendicularly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,484,931 to Gleeson.
Regarding claim 3, Gleeson teaches a corner assembly made of a hygienic material but does not teach it is stainless steel. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the corner assembly from stainless steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, stainless steel is known for its hygienic property of being resistant to bacteria and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 7, Gleeson teaches a corner assembly with first and second panels but does not teach but does not teach what the panels are made of or how they are finished. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the panels from stainless steel or have a powder coat finish since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, stainless steel is known for its hygienic property of being resistant to bacteria and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 8, Gleeson teaches a corner assembly with first and second panels but does not teach what the panels are made of or how they are finished. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the panels with a galvanized finish since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, galvanizing is known for its corrosion resistance and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 9, Gleeson teaches a corner assembly but does not teach how the corner members are finished. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the corner members with a powder-coating finish since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, powder coating is old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 10, Gleeson teaches a corner assembly but does not teach how the corner members are finished. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the corner members with a galvanized finish since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, galvanizing is known for its corrosion resistance and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Regarding claim 17, Gleeson teaches a corner assembly but does not teach how the corner members are finished. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to finish the corner members with a powder-coating finish since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In the instant case, powder coating is old and well known and it would have been obvious to one of ordinary skill in the art to try and obtain predictable results.
Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent # 8,484,931 to Gleeson in view of US Patent # 9,169,641 to Wickstrom.
Regarding claim 15, Gleeson teaches a corner assembly but does not teach a single line of caulk is used to seal the second panel to the corner assembly. However, Wickstrom teaches the use of caulk (Column 6, Line 62) applied to joints of a wall panel system of a cleanroom (Column 1, Lines 37-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caulk between the second panel and corner assembly in order to make cleaning the corner assembly easier (Column 6, Lines 62-67).
Regarding claim 16, Gleeson teaches a corner assembly but does not teach a physical seal between the second panel and the corner assembly. However, Wickstrom teaches the use of caulk (Column 6, Line 62) applied to joints of a wall panel system of a cleanroom (Column 1, Lines 37-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use caulk between the second panel and corner assembly in order to make cleaning the corner assembly easier (Column 6, Lines 62-67). Wickstrom does not teach the physical seal is foam. However, Gleeson teaches the use of foam tape [self adhesive compressive sealing strip (Column 5, Lines 10-11)] as a sealing mechanism (Column 5, Lines 12-13). It would have been obvious to one of ordinary skill in the art to use foam tape for the physical seal as it would not require an application device, as caulk would.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657. The examiner can normally be reached Mon-Thurs 6am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J TRIGGS/Primary Examiner, Art Unit 3635